Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record teaches:
a) The decode unit to decode an instruction, the instruction to indicate a packed data register of a plurality of packed data registers that is to store a source packed memory address information, the source packed memory address information to include a plurality of memory address information data elements; and an execution unit coupled with the decode unit and the cache, the execution unit to execute the decoded instruction, to: load a plurality of data elements from a plurality of memory addresses that are each to correspond to a different one of the plurality of memory address information data elements; configure a cache line in the cache that corresponds to a destination location of the instruction to be unreadable and unevictable; store the plurality of loaded data elements in the cache line; and configure the cache line as readable after the plurality of loaded data elements have been stored in the cache line. (Claim 1)
b) The received instruction by the processor indicating a packed data register that stores a source packed memory address information, the source packed memory address information including a plurality of memory address information data elements; and performing the instruction, including: loading a plurality of data elements from a plurality of memory addresses that each correspond to a different one of the plurality of memory address information data 
c) The decode circuitry decodes an instruction having an opcode, the instruction to indicate a packed data register of a plurality of packed data registers that is to store a source packed memory address information, the source packed memory address information to include a plurality of memory address information data elements; and the circuitry to wait to issue the instruction for execution until all prior load from memory instructions have been committed; execution circuitry coupled with the decode circuitry, to execute the decoded instruction, to: load a plurality of data elements from a plurality of memory addresses that are each to correspond to a different one of the plurality of memory address information data elements, wherein the processor allows the plurality of data elements to be loaded in any order relative to one another; store the plurality of loaded data elements in a destination location in memory; and circuitry to commit the instruction in order relative to other instances of the instruction having the same opcode and store to memory instructions. (Claim 21)
	Applicant’s response and amendment on 1/13/2021 have been fully considered and persuasive. Claims 4, 5, 7, 11, 13, 19, 20 have been canceled by applicant. TD on 1/13/2021 has been entered and approved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN

Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182